DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato 2010/0166466 A1 (Sato) and Sakoh et al. US 2008/0279594 (Sakoh) A1.
Regarding claim 1, Sato teaches a toner container, comprising: 
a toner container body (200) in which toner is stored (FIG. 1); 
a toner discharge port (outlet 212) through which the toner is discharged; 
a cover portion (lid 206) configured to cover the toner container body; 
a first rib (See Fig. 8) and a second rib (See Fig. 8) extending in the longitudinal direction on a left side and a right side, in a width direction, of the cover portion, respectively, 
the first rib and the second rib are in parallel with a first plane which is extending in the longitudinal direction (FIG. 8).

    PNG
    media_image1.png
    552
    582
    media_image1.png
    Greyscale

Figure 1 Reproduction from Sato US 2010/0166466
Sato differs from the instant claimed invention by not explicitly disclosing: the toner discharge port being parallel to a second plane which is inclined against the first plane in the width direction.  However, this is a known modification. Sakoh teaches outlet port 31b is at an incline to the rest of the square cartridge to help with clog prevention (¶0077-¶0078). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cartridge taught by Sato so that the toner discharge port is inclined against the first plane in the width direction as taught by Sakoh since Sakoh teaches this helps with clog prevention and applying the modification would yield the predictable result of toner being discharged.
Regarding claim 2, Sato and Sakoh teach the toner container according to claim 1. Furthermore, Sato teaches a projection (232) provided on the cover portion (206), wherein the cover portion is provided between the projection and the first plane (FIG. 8).  
Regarding claim 6, Sato and Sakoh teach the toner container according to claim 1. Furthermore, Sato teaches a first
 distance between the first plane and the second plane at a first side surface in a direction perpendicular to the first plane is shorter than a second distance between the first plane and the second plane at a second side surface opposite to the first side surface (FIG. 8 and 10).  
Regarding claim 7, Sato and Sakoh teach the toner container according to claim 6. Furthermore, Sato teaches the toner discharge port is closer to the first side surface than the second side surface (FIG. 10).  
Regarding claim 8, Sato and Sakoh teach the toner container according to claim 1. Furthermore, Sato teaches an auger (220) configured to convey the toner to the toner discharge port.  
Regarding claim 9, Sato and Sakoh teach the toner container according to claim 8. Furthermore, Sato teaches the auger (220) is provided between the first plane and the second plane.  
Regarding claim 10, Sato and Sakoh teach the toner container according to claim 9. Furthermore, Sato teaches comprising: a coupling gear (222) which is in connection with the auger.  
Regarding claim 11, Sato and Sakoh teach the toner container according to claim 10. Furthermore, Sato teaches comprising: a stirring gear (216) which rotates when the coupling gear rotates.  
Regarding claim 12, Sato and Sakoh teach the toner container according to claim 1. Furthermore, Sato teaches the coupling gear (222) and the stirring gear are provided between the first plane and the second plane (FIG. 9).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato 2010/0166466 A1 (Sato), Sakoh et al. US 2008/0279594 (Sakoh) A1 and Maeshima US D442,624.
Regarding claims 3-5, Sato and Sakoh teach the toner container according to claim 1. 
Sato and Sakoh differs from the instant claimed invention by not explicitly disclosing: a handle provided between the first plane and the second plane, the handle comprises a concave portion formed on a side surface of the toner container body, the concave portion is provided between the first plane and the second plane.  However, this is a known modification. Maeshima teaches a handle provided between the first plane and the second plane, the handle comprises a concave portion formed on a side surface of the toner container body, the concave portion is provided between the first plane and the second plane (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the handle taught by Maeshima since the handle would yield the predictable result of being easier for a user to handle.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852